DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is indefinite because the preamble recites a plasma purge method.  However, steps a and b do not positively recite forming a plasma.  It is unclear what applicant means by “activating”.  Does applicant mean that the gas is activated to form a plasma?
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4 and 6-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang et al. (US2017/0323768).
Zhang et al. teach a plasma purge method that is performed after dry cleaning (paragraph 30, step 202) in a process container and before applying a deposition process to the substrate (paragraph 47), the method comprising: a) activating and supplying a first process gas containing N2 in the process chamber and b) activating and supplying a second process gas containing H2 and O2 in the process container (paragraph 38).  Specifically, the claim is read broadly to include supplying N2, H2 and O2 mixture and paragraph 38 teaches that a carrier gas such as N2 can be supplied into the plasma treatment mixture.  Paragraph 37 teaches that the plasma treatment gas mixture may include at least one hydrogen containing gas and/or an oxygen containing gas, examples of which include H2 and O2.  Re claim 4, refer to paragraph 32. Re claim 4, refer to paragraph 41, which teaches the formation of AlF3.  Furthermore, the limitations directed to a sputtering effect are result of performing the claimed step, and therefore since the prior art teaches the step of dry cleaning using the same fluorine containing gas, the limitations are inherently met.  Re claim 6, the limitations are met since Zhang et al. teach generating a plasma based on the gas mixture of N2, H2, and O2.  Inherently, there is one temperature since the plasma is formed based on the mixture.   Re claim 7, refer to paragraph 38 for example.  Re claim 8, refer to paragraph 25. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2-3, 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US2017/0323768) in view of Bravo et al. (9601319).
Zhang et al. teach a mixture of the first and second gasses.  Zhang does not teach performing a two-step process. Bravo et al. teach a dry-cleaning process using a fluorine gas, followed by activating a first process gas comprising N2 (step 214) and activating a second gas comprising H2 (step 232) for purposes of removing fluorine ions and radicals which attach to the components in the processing chamber (col. 1, lines 40-45).   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Zhang et al. to include a plasma purge method comprising a twostep process, as taught by Bravo et al., for purposes of performing the same function of removing fluorine contaminants present in the processing chamber.  Re claim 3, refer to Fig. 4 of Bravo et al.  Re claim 5, Zhang et al. in view of Bravo et al. fail to teach the pressure limitations as claimed. Bravo et al. teach in col. 3, lines 60-65 and col. 4, lines 5-15, the pressures for the first gas and the second gas within the same range. Absent of a showing of criticality and/or unexpected results, it would have been well within the level of the skilled artisan before the effective fling date of the claimed invention to adjust the process parameters, such as pressure, to achieve the desired result.  Furthermore, arguably the pressure could be any value within each range for the first and second gas, such that the skilled artisan would reasonably expect as one possibility the pressure of one gas to be lower than the pressure of the second gas. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Wu et al. each a method for in-situ cleaning of chamber components.  Chen et al. teach plasma cleaning. Fitzsimmons et al. teach a method of cleaning and preconditioning a chamber. Sanchez et al. teach a method for cleaning a substrate surface. Schmitt et al. teach cleaning a substrate.  You et al. teach a substrate processing apparatus. Hane et al. teach a plasma purge method. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sharidan Carrillo whose telephone number is (571)272-1297. The examiner can normally be reached M-F, 7:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Sharidan Carrillo
Primary Examiner
Art Unit 1711



/Sharidan Carrillo/               Primary Examiner, Art Unit 1711                                                                                                                                                                                         	bsc